IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA AND                    : No. 92 EM 2018
PHILADELPHIA INDUSTRIAL                     :
DEVELOPMENT CORPORATION,                    :
                                            :
                   Respondents              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MEGAN SHANNON,                              :
                                            :
                   Petitioner               :


                                      ORDER



PER CURIAM

     AND NOW, this 26th day of October, 2018, the Application for Extraordinary Relief

is DENIED.